 


110 HRES 1474 EH: Recognizing the 50th anniversary of the first vertical ascent of the face of El Capitan in Yosemite National Park and honoring the historic climbing feat of the original climbing team.
U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1474 
In the House of Representatives, U. S.,

September 29, 2008
 
RESOLUTION 
Recognizing the 50th anniversary of the first vertical ascent of the face of El Capitan in Yosemite National Park and honoring the historic climbing feat of the original climbing team. 
 
 
Whereas November 12, 2008, will mark the 50th anniversary of the first vertical ascent of the face of El Capitan in Yosemite National Park; 
Whereas in 1890 Yosemite National Park was established as the third National Park of the United States; 
Whereas Yosemite National Park is commonly referred to as The Crown Jewel of the National Park System; 
Whereas Yosemite National Park is recognized as the Climbing Mecca of the world; 
Whereas El Capitan is the world’s tallest free-standing granite monolith, with a summit elevation of 7,569 feet above sea level; 
Whereas Wayne Merry, George Whitmore, and Warren J. Harding, the original climbing team, with the assistance of Wally Reed, Allen Steck, Bill Dolt Feuerer, Mark Powell, John Whitmer, Rich Calderwood, and the ground support team of Bea Vogel and Ellen Searby, completed the first vertical ascent of the face of El Capitan on November 12, 1958; 
Whereas the first vertical ascent of the face of El Capitan was accomplished on the Nose Route, recognized as one of the most famous climbing routes in the world; 
Whereas November 8, 1958, marks the date when the final push towards the summit of El Capitan was spurred on due to deteriorating weather conditions; 
Whereas the first vertical ascent of the face of El Capitan was accomplished in 47 days in expedition style; 
Whereas the first vertical ascent of the face of El Capitan was accomplished by the original climbing team using fixed ropes that linked established camps along the way; 
Whereas the original climbing team relied heavily on aid climbing, using rope, pitons, and expansion bolts to make it to the summit; 
Whereas thousands of rock climbers have reached the summit of El Capitan since 1958 using the identical Nose Route; and 
Whereas on November 8, 2008, there will be an event in Yosemite National Park celebrating the 50th anniversary of the first vertical assent of the face of El Capitan: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 50th anniversary of the momentous first vertical ascent of the face of El Capitan in Yosemite National Park; and 
(2)honors the historic climbing feat of the original climbing team. 
 
Lorraine C. Miller,Clerk.
